Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/18/2021 has been considered by the examiner.
Allowable Subject Matter
Claims 1-3, 5-37, 39 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed system for endoscopic imaging comprising, inter alia, 
“wherein the controller comprises one or more processors for executing instructions stored in non-transitory computer readable storage medium, the instructions comprising:
suppressing at least a portion of the pulses of electromagnetic radiation emitted by the emitter, wherein the instructions further comprise one or more of:
suppressing a pulse of electromagnetic radiation emitted during a pixel readout portion of a readout period of the image sensor; and
suppressing a pulse of electromagnetic radiation emitted during a blanking portion of the readout period of the image sensor;
wherein the pulses of electromagnetic radiation are suppressed such that an aggregate amount of illumination which is the sum of the amplitude and the duration of all non-suppressed pulses for a first blanking period of the image sensor is equal to the aggregate amount of illumination in a successive blanking period of the image sensor".
Dai et al. teaches a system for endoscopic imaging ([0033-0034]), the system comprising: an emitter (light source 522; [0044] controlled by light strobing control 527 to strobe the light source) for emitting pulses of electromagnetic radiation; an image sensor (imaging sensor 101; [0004]) comprising a pixel array for sensing reflected electromagnetic radiation; and a controller (apparatus 525; [0036, 0044]; fig 5) in electronic communication with the emitter and the image sensor, wherein the controller is configured to cause the emitter to emit the pulses of electromagnetic radiation at a strobing frequency; wherein the strobing frequency is determined based on a vibration frequency of vocal cords of a user ([0044-0046]).  However, Dai does not disclose suppressing at least a portion of the pulses of electromagnetic radiation emitted by the emitter, wherein the instructions further comprise one or more of: suppressing a pulse of electromagnetic radiation emitted during a pixel readout portion of a readout period of the image sensor; and suppressing a pulse of electromagnetic radiation emitted during a blanking portion of the readout period of the image sensor; wherein the pulses of electromagnetic radiation are suppressed such that an aggregate amount of illumination which is the sum of the amplitude and the duration of all non-suppressed pulses for a first blanking period of the image sensor is equal to the aggregate amount of illumination in a successive blanking period of the image sensor, therefore Dai does not meet all the limitations of the currently pending claim.
Kornblau et al. teaches projecting electromagnetic radiation emitted by the emitter comprises a laser mapping pattern ([0120]) for registering the coordinate system of the automatic intra-body drug delivery system to the coordinate system of the CT angiography database, using a registration system to compensate for head movement ([0119]).  However Kornblau does not disclose suppressing at least a portion of the pulses of electromagnetic radiation emitted by the emitter, wherein the instructions further comprise one or more of: suppressing a pulse of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. SeePTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837.  The examiner can normally be reached on M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795